Case 8:20-cv-00816-CEH-AAS Document 24 Filed 08/06/20 Page 1 of 2 PageID 291




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


CORONACIDE, LLC,

       Plaintiff,                                   CASE NO: 8:20-cv-00816-CEH

v.

WELLNESS MATRIX GROUP, INC., and
GEORGE TODT,

       Defendants.
                                            /

            PLAINTIFF’S NOTICE OF WELLNESS MATRIX GROUP, INC.’s
              NON-COMPLIANCE WITH COURT’S JULY 8, 2020 ORDER

       Plaintiff, CoronaCide, LLC (“CoronaCide”), hereby notifies the Court that the

Defendant, Wellness Matrix Group, Inc. (“WM Group”), has failed to comply with the Court’s July

8, 2020 Order (“Order”) (Dkt. 21), due to the failure of WM Group to retain new counsel by July

31, 2020, and states the following:

       1.      On July 8, 2020, the Court entered its Order, which required WM Group to obtain

new counsel and have a notice of appearance filed no later than July 31, 2020.

       2.      WM Group did not comply with the Court’s Order, and no further communication

was sent to counsel for CoronaCide identifying that new counsel would be appearing.

       3.      On July 28, 2020, current counsel for WM Group, Andrew S. Kanter (“Mr.

Kanter”), filed his Second Motion to Withdraw (“Motion to Withdraw”) (Dkt. 22).

       4.      Mr. Kanter’s Motion to Withdraw is not well taken because the Order specifies that

Mr. Kanter would be allowed another attempt to withdraw as counsel only after new counsel

appears for WM Group.
Case 8:20-cv-00816-CEH-AAS Document 24 Filed 08/06/20 Page 2 of 2 PageID 292




       5.     As a result of WM Group’s failure to obtain new counsel, it is in direct violation of

the Court’s Order.

       6.     WM Group should be ordered to Show Cause why it violated the Court’s Order.

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 6, 2020, I filed a true and accurate copy of the

foregoing with the Clerk of the Court by using the CM/ECF system which will cause notice to be

served to counsel for the Defendant, Andrew S. Kanter, Esq., Law Office of Andrew S. Kanter,

PLLC, P.O. Box 173378, Tampa, Florida 33672, Email: akanter@akanterlaw.com.



                                                    /s/ Richard E. Fee
                                                    Richard E. Fee
                                                    Florida Bar No. 813680
                                                    Kathleen M. Wade
                                                    Florida Bar No. 127965
                                                    FEE & JEFFRIES, P.A.
                                                    1227 N. Franklin Street
                                                    Tampa, Florida 33602
                                                    (813) 229-8008
                                                    (813) 229-0046 (Facsimile)
                                                    rfee@feejeffries.com
                                                    kwade@feejeffries.com
                                                    bmayer@feejeffries.com
                                                    and
                                                    /s/ Anton Hopen
                                                    Anton Hopen
                                                    Florida Bar No. 66877
                                                    SMITH & HOPEN, P.A.
                                                    180 Pine Avenue North
                                                    Oldsmar, Florida 34677
                                                    (813) 925-8505
                                                    ah@smithhopen.com
                                                    intake@smithhopen.com

                                                    Counsel for Plaintiff,
                                                    CoronaCide, LLC




                                                2
